Exhibit 10.30

RETIREMENT AGREEMENT AND GENERAL RELEASE

This Retirement Agreement and General Release (“Agreement”) is made between
Mondelēz International Holdings LLC (and any currently or previously-affiliated
companies, parent companies, successors or predecessors, including Mondelēz
International, Inc., Mondelēz Global LLC, Kraft Foods Inc., Kraft Foods Group,
Inc., and Kraft Foods Global, Inc., hereafter, collectively referred to herein
as, “MIH” or the “Employer”) and Gustavo Abelenda (“Abelenda” or the “Employee”)
(the Employer and Employee are collectively referred to herein as the
“Parties”).

Abelenda has been employed by MIH as in various capacities, and most recently as
EVP and President, Latin America. Since Abelenda’s employment relationship with
MIH is ending, MIH has offered Abelenda benefits as set forth in this Agreement
certain of which are benefits greater than what Abelenda is entitled to
otherwise receive, and Abelenda has decided to accept MIH’s offer. Therefore,
Abelenda and MIH both agree and promise as follows:

1.    Employment Termination: Abelenda’s last day of employment with MIH is
December 31, 2016 (“Last Day Worked” or “Termination Date”). Abelenda’s
Retirement Date is January 1, 2017. Abelenda will be paid for any accrued,
unused 2016 PTO days, less applicable deductions, at the next normal payday
following the Termination Date. After the Termination Date, Abelenda will not
represent himself as being an employee, officer, attorney, agent or
representative of MIH for any purpose.

2.    Sufficiency of Consideration: Abelenda understands, acknowledges and
agrees that the payment of benefits described in this Agreement, including
payments and benefits described in Section 3 herein, are conditioned upon his
execution of this Agreement and are, in significant and substantial part, in
addition to those benefits to which he is otherwise entitled. Abelenda
acknowledges and agrees that MIH has – apart from this Agreement – paid him for
all wages that were due to him.

3.    Consideration: In exchange for the promises and releases in this
Agreement, and provided Abelenda does not revoke the Agreement as permitted in
Section 12 below, MIH will provide Abelenda with the following benefits and
payments:

a)    Abelenda will receive a full 2016 Management Incentive Plan (“MIP”) award
based on the number of days worked from January 1, 2016 through the Last Day
Worked, to be paid at target performance for the individual performance
component and actual performance for the Company performance component. This
payment, less applicable deductions, will be made no later than March 15, 2017,
at the same time 2016 MIP awards are paid to employees generally. Abelenda will
not be eligible to receive any other MIP payments.



--------------------------------------------------------------------------------

b)    For stock option purposes, Abelenda will be considered early retirement
eligible and, therefore, will be treated as an early retiree. Abelenda will have
until the original expiration date to exercise outstanding vested and
unexercised stock options. Any unvested stock options granted prior to
January 1, 2017 will continue to vest per the normal vesting schedule. With
respect to any restricted stock (or deferred stock units), Abelenda’s entire
2014 restricted stock (or deferred stock units) award will vest following the
Last Day Worked. Applicable tax withholding (and any other withholding payroll
taxes) will be satisfied by deducting the number of shares equal in value to the
amount of the withholding requirements from Abelenda’s stock awards; therefore,
the number of shares deposited into Abelenda’s account on the vesting date will
be net of the shares used to satisfy applicable withholding taxes (rounded up to
the nearest whole share). The administrative time it takes to complete these
transactions may be up to 8 weeks from the Last Day Worked. Abelenda will
forfeit all other unvested restricted stock (or deferred stock unit) grants.

c)    Abelenda will be eligible to receive his entire award of performance share
units subject to the 2014-2016 performance cycle (the “2014 PSUs”) and 2015-2017
performance cycle (the “2015 PSUs”) based on actual Company performance and a
pro-rated award (if any), based on actual Company performance, for his
performance share units subject to the 2016-2018 performance cycle (the “2016
PSUs”). If such performance share units satisfy the minimum performance
thresholds for an award, then Abelenda will receive shares, less required
deductions, based on nineteen (19) months (out of a total of thirty-six
(36) months) of participation from the beginning of the performance cycle for
the 2016 PSUs, at the actual business rating as determined by the Human
Resources and Compensation Committee of the Board of Directors. Such shares (if
any) net of required withholding shall be issued after the conclusion of the
applicable performance period, and no later than March 15, 2017 for the 2014
PSUs, March 15, 2018 for the 2015 PSUs, and March 15, 2019 for the 2016 PSUs.
All other outstanding performance share unit grants will be canceled and
forfeited immediately following the Last Day Worked.

d)    Subject to the underlying terms and conditions of the applicable plans,
Abelenda will receive compensation and benefits as provided for under MIH’s
retirement and benefits plans available to employees generally. Abelenda will
not be entitled to any other compensation or benefits not provided in this
Agreement, nor is Abelenda entitled to any severance under the Mondelēz Global
LLC Severance Pay Plan for Salaried Exempt Employees. Abelenda understands,
acknowledges and agrees that the payment of benefits described in this
Agreement, including payments and benefits described in Section 3 herein, are
conditioned upon his execution of this Agreement. Abelenda acknowledges and
agrees that the sums and benefits to be provided under the terms of this
Agreement are, in significant and substantial part, in addition to those
benefits to which he is otherwise entitled. Abelenda may revoke this Agreement
within seven (7) days after he signs it by giving written notice to MIH. To be
effective, this revocation must be received by the close of business on the 7th
calendar day after Abelenda signs this Agreement. If Abelenda revokes this
Agreement, he understands that he will not receive the benefits that are
conditioned upon his execution of the Agreement. This Agreement will not become
effective or enforceable unless and until the seven-day revocation period has
expired without Abelenda revoking it.

 

ABELENDA RETIREMENT AGREEMENT

Page 2 of 9



--------------------------------------------------------------------------------

4.    Complete Release and Waiver of Claims:

a)    Abelenda is aware of his legal rights concerning his employment with MIH.
In exchange for the promises of MIH above, Abelenda agrees to irrevocably and
unconditionally release (i.e. give up) any and all claims he may now have
against MIH and agrees not to sue MIH and any currently or previously-affiliated
companies, parent companies, successors or predecessors, and their officers,
directors, agents and employees, arising out of the employment relationship
between Abelenda and MIH (the “Release”). This Release includes, but is not
limited to, all claims under Title VII of the Civil Rights Acts of 1964 and
1991, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Family and Medical Leave Act, the Fair Labor Standards Act, the
Sarbanes-Oxley Act of 2002, the Employee Retirement Income Security Act, the
Florida Civil Rights Act (Fla. Stat. §§ 760.01-760.11), Florida Whistleblower
Protection Act (Fla. Stat. §§ 448.101-448.105), Florida Workers Compensation
Retaliation provision (Fla. Stat. §§ 440.205), Florida Minimum Wage Act (Fla.
Stat. §§ 448.110), Florida Constitution, Florida Fair Housing Act (Fla. Stat. §§
760.20-760.37), Miami-Dade County Code, Chapter 11A, Broward County Human Rights
Act, Palm Beach County Code, Article VI , and any other federal, state or local
law dealing with employment discrimination, as well as any claims for breach of
contract, wrongful discharge, and tort claims; claims for wages, benefits or
severance pay; claims for attorneys’ fees; and any other claim or action
whatsoever. This general release and waiver does not contain a waiver of rights
or claims that may arise after the date the Agreement is executed by Abelenda
and also excludes any claims which cannot be waived by law. Nor shall this
Agreement preclude Abelenda from bringing a charge or suit to challenge the
validity or enforceability of this Agreement under the Age Discrimination in
Employment Act (29 U.S.C. § 620 et seq.) as amended by the Older Worker’s
Benefit Protection Act.

b)    Specific Release of ADEA Claims: In further consideration of the payments
and benefits provided to the Employee in this Agreement, Abelenda hereby
irrevocably and unconditionally fully and forever waives, releases and
discharges MIH from any and all Claims, whether known or unknown, from the
beginning of time to the date of Abelenda’s execution of this Agreement, arising
under the Age Discrimination in Employment Act (ADEA), as amended, and its
implementing regulations.

5.    Right to Participate in Agency Proceedings: Nothing in this Agreement is
intended to limit or impair in any way Abelenda’s right to file a charge with
the U.S. Equal Employment Opportunity Commission (EEOC) or comparable state and
local fair employment practices agencies (FEPAs), or Abelenda’s right to
participate in any such charge filed with such agencies and to recover any
appropriate relief in any such action.

6.    Restrictive Covenants:

(a)    Non-Competition: Abelenda understands and agrees that the nature of his
position with MIH gave him access to and knowledge of highly confidential
information and placed him in a position of trust and confidence with MIH.
Because of MIH’s legitimate business interests and in consideration for MIH’s
payment to Abelenda of the separation pay provided in Section 3 above, Abelenda
agrees that he will not engage in Prohibited Conduct for the twelve (12)-month
period following the Termination Date, or through December 30, 2017 (“Restricted
Period”).

 

ABELENDA RETIREMENT AGREEMENT

Page 3 of 9



--------------------------------------------------------------------------------

(i)    For purposes of this non-compete clause, “Prohibited Conduct” is conduct
in which Abelenda contributes his knowledge of confidential or proprietary
information obtained during his employment with MIH, directly or indirectly, in
whole or in part, as an employee, employer, owner, operator, manager, advisor,
consultant, agent, partner, director, officer, volunteer, intern or any other
similar capacity to a Listed Competitor without the written consent of MIH’s
Executive Vice President Global Human Resources, or designee, such consent to be
provided by MIH at its sole and absolute discretion, except that such consent
shall not unreasonably be withheld.

(ii)    For purposes of this non-compete clause, Listed Competitors include, but
are not limited to, the following companies: PepsiCo, Inc., Campbell Soup
Company, The Coca-Cola Company, Kellogg Company, Mars, Inc., Nestle S.A.,
Ferrero Rocher, General Mills, Inc., The Hershey Company, Groupe Danone,
Perfetti Van Melle, Arcor, Unilever Group, Lindt & Sprungli AG, and Yildiz
Holding A.S., or any subsidiaries, affiliates or subsequent parent or merger
partner, if any of these companies are acquired or become part of a merger. For
purposes of this Agreement, “affiliate” of a specified person or entity means a
person or entity that directly or indirectly controls, is controlled by, or is
under common control with, the person or entity specified. Nothing contained
herein shall preclude Abelenda from working for a company that provides
consulting or financial advisory services whose clients include companies named
above so long as Abelenda does not provide specific advice or services, derived
from confidential or proprietary information obtained during his employment with
MIH, directly to the Listed Competitors.

(b)    Non-Solicitation of Employees: Abelenda understands and acknowledges that
MIH has expended and continues to expend significant time and expense recruiting
and training its employees and that the loss of employees would cause
significant and irreparable harm to MIH. Abelenda agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of MIH during the
Restricted Period. The foregoing shall not be violated by general advertising
not targeted at MIH employees or by serving as a reference upon request.

(c)    Restrictive Covenant Remedies: Should Abelenda engage in Prohibited
Conduct at any time during the Restricted Period, or solicit employees during
the Restricted Period, he will be obligated to pay back to MIH all payments
received pursuant to this Agreement and MIH will not be obligated to make any
future payments pursuant to this Agreement that are otherwise owed. This will be
in addition to any other remedy that MIH may have in respect of such Prohibited
Conduct. MIH and Abelenda acknowledge and agree that MIH will or would suffer
irreparable injury in the event of a breach or violation or threatened breach or
violation of the provisions set forth in Sections 6, 7, 8 and 9 and agree that
in the event of a breach or violation of such provisions MIH will be awarded
injunctive relief by a Court of competent jurisdiction to prohibit any such
breach or violation, and that such right to injunctive relief will be in
addition to any other remedy which may be ordered by the Court or an arbitrator.
The aforementioned equitable relief shall be in addition to, not in lieu of,
legal remedies, monetary damages or any other available forms of relief.

 

ABELENDA RETIREMENT AGREEMENT

Page 4 of 9



--------------------------------------------------------------------------------

(d)    Judicial Amendment: Abelenda and MIH acknowledge the reasonableness of
the agreements set forth in this Section 6 and the specifically acknowledge the
reasonableness of the geographic area, duration of time and subject matter that
are part of the covenant not to compete contained in Section 6(a)(i)-(ii).
Abelenda further acknowledges that Abelenda’s skills are such that Abelenda can
be gainfully employed in noncompetitive employment and that the parties’
agreement not to compete will in no manner prevent Abelenda from earning a
living. Notwithstanding the foregoing, in the event it is judicially determined
that any of the limitations contained in this Section 6 are unreasonable,
illegal or offensive under any applicable law and may not be enforced as agreed
herein, the parties agree that the unreasonable, illegal or offensive portions
of this Section 6, whether they relate to duration, area or subject matter,
shall be and hereby are revised to conform with all applicable laws and that
this Agreement, as modified, shall remain in full force and effect and shall not
be rendered void or illegal.

7.    This Agreement to Be Kept Confidential: Abelenda understands that this
Agreement is unique to him and he agrees that it is confidential and that he
will not disclose this Agreement or its terms to anyone other than (a) his legal
or tax advisor, (b) his immediate family, (c) in a legal action to enforce the
terms of this Agreement, (d) the EEOC or similar state or local FEPA in
connection with the filing or investigation of a charge, or (e) as ordered or
required by law. Abelenda further agrees that if he discloses the existence of
terms of this Agreement to anyone under (a) or (b) above, he will inform them of
the confidentiality requirements of this Section and require that they agree to
be bound by such requirements. Nothing in this Agreement shall be construed to
prohibit Abelenda from reporting conduct to, providing truthful information to
or participating in any investigation or proceeding conducted by any federal,
state or local government agency or self-regulatory organization.

8.    No Disparagement or Harm: Abelenda agrees that, in discussing his
relationship with MIH and its affiliated and parent companies and their business
and affairs, he will not disparage, discredit or otherwise treat in a
detrimental manner MIH, its affiliated and parent companies or their officers,
directors and employees. This Section does not, in any way, restrict or impede
Abelenda from exercising protected rights including the right to communicate
with any federal, state, or local agency or self-regulatory organization,
including any with which a charge has been filed, to the extent that such rights
cannot be waived by agreement, or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order. Abelenda shall promptly provide
written notice of any such order to MIH’s legal department.

 

ABELENDA RETIREMENT AGREEMENT

Page 5 of 9



--------------------------------------------------------------------------------

9.    Continuing Confidentiality Obligation: Abelenda acknowledges that during
the course of his employment with MIH, he has had access to, learned about and
was entrusted with certain confidential and secret sales, marketing, strategy,
financial, product, personnel, manufacturing, labor relations, technical and
other proprietary information and material (“Confidential Information”) which
are the property of MIH. Abelenda understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or used.
Abelenda further understands and acknowledges that this Confidential Information
and MIH’s ability to reserve it for the exclusive knowledge and use of MIH is of
great competitive importance and commercial value to MIH, and that improper use
or disclosure of the Confidential Information by Abelenda might cause MIH to
incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages and criminal
penalties. Abelenda agrees that, from the date he is presented with this
Agreement and following the Terminate Date, he will not communicate or disclose
to any third party, or use for his own account, without the written consent of
MIH, any of the aforementioned information or material.

If MIH becomes aware of a situation where it appears that its trade secrets are
being used and/or disclosed by Abelenda, it will enforce its rights to the
fullest degree allowed by law, including Federal or State trade secret law. An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.

10.    Return of Company Property: Abelenda agrees to return all Company
property in his possession, including documents, manuals, identification cards
or badges, laptops, computers, telephones, mobile phones, hand-held electronic
devices, credit cards, electronically stored documents or files, physical files,
handbooks, notes, keys and any other articles he has used in the course of his
employment and any other Company property in his possession, no later than the
Last Day Worked.

 

ABELENDA RETIREMENT AGREEMENT

Page 6 of 9



--------------------------------------------------------------------------------

11.    Arbitration of Claims: In the event either Abelenda or MIH contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If the Parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration with JAMS (f.k.a.
Judicial Arbitration and Mediation Services, Inc.). The arbitration will be
conducted, and an arbitrator will be chosen, pursuant to the JAMS Employment
Arbitration Rules and Procedures. The arbitrator’s fees and expenses and filing
fees shall be borne by the losing (non-prevailing) Party. The hearing shall be
held at a mutually agreeable location and the arbitrator shall issue a written
award which shall be final and binding upon the Parties. Abelenda agrees to
waive the right to a jury trial. Notwithstanding anything contained in this
Section 11 or Section 6(c) to the contrary, MIH shall each have the right to
institute judicial proceedings against Abelenda or anyone acting by, through or
under Abelenda, in order to enforce its rights under Sections 6, 7, 8 or 9
through specific performance, injunction, or similar equitable relief. Claims
not covered by arbitration are those claims seeking injunctive and other relief
due to unfair competition, due to the use or unauthorized disclosure of trade
secrets or confidential information set forth in Sections 7 or 9, or breach of
restrictive covenants set forth in Section 6.

12.    Review and Revocation: Abelenda acknowledges that, before signing this
Agreement, he was given a period of twenty-one (21) days in which to consider
it. Abelenda further acknowledges that: (a) he took advantage of this period to
consider this Agreement before signing it; (b) he has carefully read this
Agreement, and each of its provisions; (c) if he initially did not think any
representation he is making in this Agreement was true, or if he initially was
uncomfortable making it, he resolved all of his doubts and concerns before
signing this Agreement; (d) Abelenda fully understands what the Agreement, and
each of its provisions, means; and (e) he is entering into the Agreement, and
each of its provisions, knowingly and voluntarily. MIH encourages Abelenda to
discuss this Agreement, and each of its provisions, with an attorney (at his own
expense) before signing it. Abelenda acknowledges that he sought such advice to
the extent he deemed appropriate. If Abelenda signs this Agreement before the
end of the twenty-one (21) day period, it will be his voluntary decision to do
so because he has decided that he does not need any additional time to decide
whether to sign this Agreement. Abelenda also understands that he does not have
more than twenty-one (21) days to sign this Agreement. If Abelenda does not sign
this Agreement by the end of the twenty-one (21) day period, he understands that
it will become null and void. Abelenda also acknowledges and understands that
MIH would not have given him the special payments or benefits he is getting in
exchange for this Agreement but for his promises and representations he made by
signing it. Further, by signing below, Abelenda acknowledges that he may revoke
this Agreement at any time within seven (7) days of the date on which he signed
it as described above in Section 3(g).

13.    Entire Agreement and Severability: This is the entire agreement between
Abelenda and MIH on the subject matter of this Agreement. This Agreement may not
be modified or canceled in any manner except by a writing signed by both
Abelenda and an authorized Company official. Abelenda acknowledges that MIH has
made no representations or promises to him, other than those in this Agreement.
If any provision in this Agreement is found to be unenforceable, all other
provisions will remain fully enforceable. The covenants set forth in this
Agreement shall be considered and construed as separate and independent
covenants. Should any part or provision of any provision of this Agreement be
held invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If the release and
waiver of claims provisions of this Agreement are held to be unenforceable, the
parties agree to enter into a release and waiver agreement that is enforceable.

 

ABELENDA RETIREMENT AGREEMENT

Page 7 of 9



--------------------------------------------------------------------------------

14.    Governing Law: This Agreement, for all purposes, shall be governed under
and construed in accordance with the laws of the State of Florida without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than Florida. Any
action or proceeding by either of the Parties to enforce this Agreement shall be
brought only in a State or Federal court located in the State of Florida. The
Parties consent to the personal jurisdiction of such courts and agrees not to
claim that any such courts are inconvenient or otherwise inappropriate.

15.    Section 409A: This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Abelenda will be deemed to have incurred a separation from
service under Section 409A immediately following his Last Day Worked on
December 31, 2016.

Given that Abelenda is a “specified employee” within the meaning of Section
409A, to the extent required in order to comply with Section 409A, any amounts
or benefits to be paid or provided to Abelenda pursuant to this Agreement or
otherwise that are considered nonqualified deferred compensation under Section
409A will be delayed six (6) months to the first business day on which such
amounts and benefits may be paid in compliance with said Section 409A.

Notwithstanding the foregoing, the Employer makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Employer be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

ABELENDA RETIREMENT AGREEMENT

Page 8 of 9



--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 12 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.

 

MONDELēZ INTERNATIONAL HOLDINGS LLC: By:  

/s/ David Pendleton

Title:   SVP Total Rewards and Human Resources Solutions Date:   December 31,
2016

 

GUSTAVO ABELENDA: Signature:  

/s/ Gustavo Abelenda

Print Name:   Gustavo Abelenda Date:   December 29, 2016

 

ABELENDA RETIREMENT AGREEMENT

Page 9 of 9